NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


JUSTIN S. HEMLEPP and MARIAH                     )
BOSETTI-HEMLEPP,                                 )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D18-1504
                                                 )
NANCI X. RODRIGUEZ,                              )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed February 8, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Claudia R.
Isom, Judge.

Justin S. Hemlepp, pro se.

Jared M. Lee of Jackson Lee, P.A.,
Longwood, for Petitioners.

No appearance for Respondent.



PER CURIAM.

               Denied.



LaROSE, C.J., and SALARIO and BADALAMENTI, JJ., Concur.